Citation Nr: 1600970	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the amount paid for books and supplies or the monthly housing allowance for the term from August 19, 2013, to December 13, 2013, was incorrect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1996 to February 1997 and from April 1998 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record reveals that additional development is required for an adequate determination.  The Board notes that the October 2013 VA education award letter shows the Veteran was paid $446.90 for books and supplies and that an October 2013 report indicated the Adams State University reported books and supplies charges of $446.90.  In its January 2014 statement of the case VA reported that the books and supplies payment was based upon the amount reported by the school certifying official.  A February 2014 VA administrative decision, however, found the Veteran had been overpaid education benefits because the school certifying official had not certified books and supplies charges for the January 2013 to May 2013 and August 2013 to December 2013 terms.  In his August 2014 VA Form 9 the Veteran asserted that he should be paid an additional $117.78 for books and supplies.  Copies of Adams State University Bookstore receipts were provided in support of his claim.  In light of the inconsistent evidence of record, the Board finds that further action is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the school certifying official at Adams State University certify the amount of the Veteran's books and supplies charges for the August 2013 to December 2013 term.  The official should be notified that the Veteran has asserted he paid $564.68 for books and supplies and that he provided copies of receipts in support of this claim.

2.  Thereafter, the AOJ should address the issue on appeal, including whether any overpayment recovered based upon the February 2014 administrative decision as to charges for books and supplies for the August 2013 to December 2013 term was improper.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


